Citation Nr: 1620957	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the August 29, 1969 rating decision that assigned an initial 10 percent rating for a non-psychotic organic brain syndrome due to trauma contained clear and unmistakable error. 


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

In a June 2014 remand, the Board noted that during the Veteran's hearing before the Board in September 2013, he raised the issue of clear and unmistakable error (CUE) in the August 29, 1969 rating decision that awarded the initial 10 percent evaluation for the Veteran's service-connected non-psychotic organic brain syndrome due to trauma.  Because this theory was not raised until the hearing before the Board, the RO had not properly developed or adjudicated the CUE claim.  The matter was remanded for proper development and adjudication.

In a July 2014 letter, the RO sent notice of the evidence needed to substantiate his claim for CUE.  However, the RO did not adjudicate the issue in a rating decision.  The only adjudication of the issue was in a May 2015 supplemental statement of the case.  An supplemental statement of the case, however, is not the appropriate forum in which to initially adjudicate an issue.  Unfortunately, as this is a separate pending claim, a rating decision must be issued to afford the Veteran proper notice and due process.  38 C.F.R. § 3.103(b)(1); see 38 C.F.R. § 19.31(a) ("In no case will a supplemental statement of the case be used to announce decisions by the [RO] on issues not previously addressed in the statement of the case.").  As such, the adjudication performed in the body of the May 2015 supplemental statement of the case is not adequate to satisfy this remand request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

Accordingly, the case is remanded for the following action:

Adjudicate, by issuance of a rating decision or simplified notification letter, the matter of whether the August 29, 1969 rating decision that assigned an initial 10 percent rating for a non-psychotic organic brain syndrome due to trauma contained CUE.  Notice of the determinations and the Veteran's appellate rights must be provided to the Veteran and his representative.  Only if a timely appeal is completed, should the issue be forwarded to the Board for appellate consideration.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

